DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 07/26/2021 have been entered. Claims 20-24, 28-33, and 41 remain pending. Applicant’s amendments filed 07/26/2021 overcome each drawing objection and 112(b) rejection set forth in the Office Action mailed 04/27/2021. The drawing objections and 112(b) rejections are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Raska on 08/04/2021.
The application has been amended as follows: 
Claim 30 (currently amended)
On line 14, amend such that it recites “wherein the robots of the suspended robot assembly are suspended above the first and second processing decks”
Claim 32 (currently amended) 
On line 10, amend such that it recites “slidingly connected to the one or more rails of the horizontal track member” 
Claim 33 (currently amended) 
On line 12, amend such that it recites “wherein the rack mover armhas , second, and third positions”, such that there is a singular rack mover arm. 

Allowable Subject Matter
Claims 20-24, 28-33, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the closest prior art of record is Self (US-2010/0126286-A1). Self teaches an enclosure (Figure 1) where there is a port in the enclosure to receive a rack (Figure 4 and [0094]). As stated by paragraph [0065], there is barcode reader 218 that reads the barcode on the sample container to identify and/or track the sample. Self further teaches a rack elevator robot system to move the racks between first and second processing decks ([0094]). As stated by paragraph [0094], racks 201 are placed in the sample rack input 102, where the rack 201 is advanced along a track 402 where an elevator then lowers the rack 201 to a lower track 414 which brings the rack 201 to the output 104. It is understood that the upper level where rack input 102 is and the lower level where output 104 are separate decks. 
However, as it is understood the lower level where the rack output 104 is located (first processing deck) does not have a diluent dispenser nor a plurality of readers for reading labels on sample containers, as once the racks are processed they are moved to rack output 104. 
Further, Self does not teach where the rack elevator is configured to place racks into and remove racks form the compartments in the rack storage unit. In the analogous art of automated sample preparation, Hansen (US-2013/0116102-A1) teaches a system for automatically processing a biological specimen with an elevator comprising a plurality of shelves. 
Specifically, Hansen teaches a tray handling elevator 100 with a plurality of shelves 102, where each shelf can receive/sore at least one sample tray 20 ([0062] and Figure 1). As it is understood, the multiple shelves 102 can act as a storage unit for the sample trays 20. Hansen further teaches a first transport mechanism 105 that includes a spatula 104 best seen in Figure 19 ([0063]). The spatula 104 is configured to engage the sample tray 20, where the spatula 104 can move the tray to any one of the shelves 102 as well as return the tray 20 to an input shelf 103 to be removed from the system ([0063]). It is understood that the spatula 104 can place and remove racks 20 from the various shelves 102 (compartments). It is understood that the elevator of Self as described by paragraph [0094] brings empty racks to output 104. Therefore, one skilled in the art would not be motivated to modify the elevator robot such that racks may be placed back on the elevator/storage of Hansen.

Further regarding claim 20, Alavie (US-2006/0210435-A1) teaches a microplate-based analyzer system. Specifically, Alavie teaches an analyzer 100 with an enclosure 101 with door 
Further, even if one skilled in the art were to combine the tray transport system 120 and carrier tray storage supports of Alavie with the apparatus of Self, it would not yield the claimed invention. The elevator robot system of the instant application transports racks to and from processing decks as well as place and remove racks from the storage unit. As stated above, it wouldn’t be obvious to modify or replace the elevator of Self because empty racks are brought to the output 104. 

Regarding claim 29, the closest prior art of record is Self (US-2010/0126286-A1). Self teaches an automated pre-analytical processing module comprising: 
a rack elevator robot system comprising a rack elevator robot configured to move a rack received through a port (referred to as sample rack input 102) in the automated pre-analytical processing module to one of a plurality of locations in an enclosure of the automated pre-analytical processing module ([0094] and Figures 1 and 4);
As seen in Figure 1, it is understood that the apparatus of Self is all contained within an enclosure. Further, as stated by paragraph [0094], there is an elevator that is able to lower a sample rack 201 to a sample rack output 104. 
the rack elevator robot system configured to deliver racks (referred to as sample racks 201) to and carry racks (201) from first and second processing decks, wherein the first and second processing decks are separated to allow the rack elevator robot system to access first and second decks;
As stated by paragraph [0094], racks 201 are placed in the sample rack input 102, where the rack 201 is advanced along a track 402 where an elevator then lowers the rack 201 to a lower track 414 which brings the rack 201 to the output 104. It is understood that the upper level where the rack 201 is input is the second processing deck and the lower level where the rack output 104 is located is the first processing deck. 
the second processing deck comprising:
a plurality of rack receiving areas;

a batch accumulation area; and 
	As seen in Figure 4, it is understood that when racks 201 are placed in input 102, they are moved by a conveyor to further processing locations, such that there will be multiple racks 201 within the area seen in Figure 4. 
a shuttle handling assembly, the shuttle handling assembly comprising:
one or more shuttle racks for supporting a plurality of shuttles (referred to as ETUs 210), wherein shuttles (210) are adapted to receive a plurality of containers therein ([0051] and Figure 11); and
As it is understood, the ETU as seen in Figure 11 is similar to ETU 210, where the ETU has a frame 1102 that holds test tubes 1104 ([0152]). 
a transfer arm (referred to as transfer unit 224) that engages a shuttle (210) disposed on the shuttle racks and places the shuttle (210) onto a conveyor.
	As recited by paragraph [0057], “When it is full, the ETU 210 is advanced to a transfer unit 224 that moves the ETU from the ETU rack into a processing area 226.” As further stated by paragraph [0160], the transfer unit 224 moves the ETUs 120 to a processing area 226, where the processing area has one or more ETU movers to convey ETUs between various processing stations. 

In the analogous art of automated sample preparation, Hansen (US-2013/0116102-A1) teaches a system for automatically processing a biological specimen with an elevator comprising a plurality of shelves. 
Specifically, Hansen teaches a tray handling elevator 100 with a plurality of shelves 102, where each shelf can receive/sore at least one sample tray 20 ([0062] and Figure 1). As it is understood, the multiple shelves 102 can act as a storage unit for the sample trays 20. Hansen further teaches a first transport mechanism 105 that includes a spatula 104 best seen in Figure 19 ([0063]). The spatula 104 is configured to engage the sample tray 20, where the spatula 104 can move the tray to any one of the shelves 102 as well as return the tray 20 to an input shelf 103 to be removed from the system ([0063]). It is understood that the spatula 104 can place and remove racks 20 from the various shelves 102 (compartments). 
However, it would not have been obvious to one skilled in the art to combine the references Self and Hansen. It is understood that the elevator of Self as described by paragraph [0094] brings empty racks to output 104. Therefore, one skilled in the art would not be motivated to modify the elevator robot such that racks may be placed back on the elevator.

Further regarding claim 29, while Alavie does teach a microplate carrier transport system 120 and that the trays may be stored in internal subsystems or a fixed carrier tray storage support, it would not have been obvious to one skilled in the art to modify Alavie to 

Regarding claim 30, the closest prior art of record is Self (US-2010/0126286-A1). Self teaches an automated pre-analytical processing module comprising: 
a rack elevator robot system comprising a rack elevator robot configured to move a rack received through a port (referred to as sample rack input 102) in the automated pre-analytical processing module to one of a plurality of locations in an enclosure of the automated pre-analytical processing module ([0094] and Figures 1 and 4);
As seen in Figure 1, it is understood that the apparatus of Self is all contained within an enclosure. Further, as stated by paragraph [0094], there is an elevator that is able to lower a sample rack 201 to a sample rack output 104. 
the rack elevator robot system configured to deliver racks (referred to as sample racks 201) to and carry racks (201) from first and second processing decks, wherein the 
As stated by paragraph [0094], racks 201 are placed in the sample rack input 102, where the rack 201 is advanced along a track 402 where an elevator then lowers the rack 201 to a lower track 414 which brings the rack 201 to the output 104. It is understood that the upper level where the rack 201 is input is the second processing deck and the lower level where the rack output 104 is located is the first processing deck.
a suspended robot assembly, the suspended robot assembly comprising:
at least one pick and place robot (referred to as access arm 404) ([0097] and Figure 4);
	As stated by paragraph [0098], access arm 404 has gripper 410 that can grasp and move sample bottles 412 of varying sizes. 
at least one pipettor robot (referred to as pipettor 1602); and 
at least one decapper robot (referred to as decapper/capper unit 222) ([0057] and Figure 4); 
wherein the robots are suspended above the first and second processing decks and travel laterally along a support beam proximately parallel to the processing decks and wherein the pick and place robot can retrieve containers from and place containers into racks placed on the first and second processing decks, the primary and secondary container receiving stations, a batch accumulation area and shuttles.
	As stated it is understood, pipettor 1602 is connected via pipettor platform 1604 as seen in Figure 18. As stated by paragraph [0176], the pipettor platform 1604 is mounted on a first 
As stated by paragraph [0091], robotics move on a track that may be situated above the workpieces, where the robotic component includes a functional component such as an arm to grip/move a workpiece or dispense a pipettor. Where [0091] further specifies that the robotics are translated on a track that allows the arm to reach different locations within the work area. It is understood that decapper/capper unit 222 is a functional component, and that one skilled in the art could manufacture the decapper/capper robot such that it is suspended for the benefit of being able to access various areas of the work space ([0091]). 
Self does not teach a rack storage unit having a plurality of compartments, wherein the rack elevator robot is configured to place racks into and remove racks from the compartments in the rack storage unit. 
In the analogous art of automated sample preparation, Hansen teaches a system for automatically processing a biological specimen with an elevator comprising a plurality of shelves. 
Specifically, Hansen (US-2013/0116102-A1) teaches a tray handling elevator 100 with a plurality of shelves 102, where each shelf can receive/sore at least one sample tray 20 ([0062] and Figure 1). As it is understood, the multiple shelves 102 can act as a storage unit for the sample trays 20. Hansen further teaches a first transport mechanism 105 that includes a spatula 104 best seen in Figure 19 ([0063]). The spatula 104 is configured to engage the sample tray 20, where the spatula 104 can move the tray to any one of the shelves 102 as well as return the 
However, it would not have been obvious to one skilled in the art to combine the references Self and Hansen. It is understood that the elevator of Self as described by paragraph [0094] brings empty racks to output 104. Therefore, one skilled in the art would not be motivated to modify the elevator robot such that racks may be placed back on the elevator.

Further regarding claim 30, Alavie teaches a microplate that is sealed and when reagents are required the seals will be punched out. It would not have been obvious to one skilled in the art to modify Alavie to have a pick and place robot or decapper robot to retrieve containers or de-cap containers because one skilled in the art would have to modify the microplate of Alavie. Further, even if one skilled in the art were to combine the tray transport system 120 and carrier tray storage supports of Alavie with the apparatus of Self, it would not yield the claimed invention. The elevator robot system of the instant application transports racks to and from processing decks as well as place and remove racks from the storage unit. As stated above, it wouldn’t be obvious to modify or replace the elevator of Self as it delivers empty racks to output 104. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798